BERDON, J.,
dissenting. I would grant certification to appeal on the following issues: Whether the Appellate Court correctly affirmed the trial court’s decision denying (1) the defendant’s requests for production of the complainant’s psychiatric, psychological/social work/ therapy records; and (2) the defendant’s request for a continuance to permit the defendant to subpoena the out-of-state therapist whose records were sought by the *909defendant for purposes of cross-examining the victim regarding her capacity to relate the truth regarding her complaint.
Decided July 21, 1999
Melvin A. Simon, special public defender, in support of the petition.
Nancy L. Chupak, deputy assistant state’s attorney, in opposition.